14-2129
     Singh v. Lynch
                                                                                       BIA
                                                                                   Segal, IJ
                                                                               A200 892 517

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   17th day of June, two thousand fifteen.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            RICHARD C. WESLEY,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   GURPREET SINGH,
14            Petitioner,
15
16                    v.                                       14-2129
17                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24
25
26   FOR PETITIONER:                 Amy Nussbaum Gell, Gell & Gell, New
27                                   York, NY.
28
1    FOR RESPONDENT:          Benjamin Mizer, Acting Assistant
2                             Attorney General; Shelley R. Goad,
3                             Assistant Director; Jennifer R.
4                             Khouri, Trial Attorney, Office of
5                             Immigration Litigation, United States
6                             Department of Justice, Washington D.C.
7
8         UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED that the petition for review is

11   DENIED.

12        Gurpreet Singh, a native and citizen of India, seeks review

13   of a June 11, 2014, decision of the BIA affirming the January

14   14, 2013, decision of an Immigration Judge (“IJ”), denying his

15   application for asylum, withholding of removal, and relief

16   pursuant to the Convention Against Torture (“CAT”).       In re

17   Gurpreet Singh, No. A200 892 517 (B.I.A. June 11, 2014), aff’g

18   No. A200 892 517 (Immig. Ct. N.Y. City Jan. 14, 2013).   We assume

19   the parties’ familiarity with the underlying facts and

20   procedural history in this case.

21        Under the circumstances of this case, we have reviewed the

22   decisions of both the IJ and the BIA “for the sake of

23   completeness.”    See Xue Hong Yang v. U.S. Dep’t of Justice, 426

24   F.3d 520, 522 (2d Cir. 2005).       The applicable standards of

                                     2
 1   review are well established.     See 8 U.S.C. § 1252(b)(4)(B);

 2   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

 3        For asylum applications like Singh’s, governed by the REAL

 4   ID Act of 2005, the agency may, “[c]onsidering the totality of

 5   the circumstances,” base a credibility determination on

 6   inconsistencies in an asylum applicant’s statements and other

 7   record evidence “without regard to whether” the inconsistencies

 8   go “to the heart of the applicant’s claim.”       8 U.S.C.

 9   § 1158(b)(1)(B)(iii).    “We defer . . . to an IJ’s credibility

10   determination unless, from the totality of the circumstances,

11   it is plain that no reasonable fact-finder could make such” a

12   ruling.   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

13   (per curiam).   Substantial evidence supports the agency’s

14   adverse credibility determination.

15       The agency reasonably relied on multiple inconsistencies

16   in finding Singh not credible.       For example, Singh repeatedly

17   testified that his father was a member of Akali Dal, and multiple

18   supporting affidavits also described his father as a member of

19   that party.   However, when Singh was asked for documentary

20   evidence of his father’s membership in Akali Dal, he asserted

21   that his father was not a member but only worked or volunteered
                                      3
1    for the party.   The agency was not compelled to credit Singh’s

2    explanation for this inconsistency.       See Majidi v. Gonzales,

3    430 F.3d 77, 80-81 (2d Cir. 2005).

4        In addition, Singh failed to mention in his asylum

5    application that his hair was cut when he was attacked.         Xiu

6    Xia Lin, 534 F.3d at 166 n.3.       In the application, Singh

7    described in detail his attack and the resulting injuries.

8    However, he testified before the IJ that his hair was cut when

9    he was attacked, which he considered humiliating and insulting

10   to his religion, which requires long hair. The agency was not

11   required to credit Singh’s explanation for this omission from

12   his asylum application, which was highly relevant to whether

13   Singh was attacked on account of his identity as a Sikh.        See

14   Majidi, 430 F.3d at 80-81.   Finally, Singh’s testimony and an

15   affidavit from a village leader differed regarding whether the

16   leader accompanied Singh to report an incident to the police.

17       Given the material inconsistencies, substantial evidence

18   supports the agency’s adverse credibility determination.        See

19   Xiu Xia Lin, 534 F.3d at 167.

20       Singh argues that the agency erroneously failed to make a

21   distinct credibility finding with respect to CAT relief. A
                                     4
1    finding that the petitioner is not credible as to his or her

2    subjective fear of persecution will not necessarily preclude

3    a grant of withholding of removal or CAT relief if the IJ

4    believed some aspect of the petitioner’s claim.     See Paul v.

5    Gonzales, 444 F.3d 148, 155-157 (2d Cir. 2006) (remanding for

6    the agency to consider the risk of future persecution where the

7    IJ found not credible the alien’s claim of past persecution but

8    nonetheless credited his testimony that he was a Christian);

9    cf. Ramsameachire v. Ashcroft, 357 F.3d 169, 184-185 (2d Cir.

10   2004)(applying this principle to a CAT claim).   Here, However,

11   Singh cannot rely on evidence that the government mistreats Sikh

12   radicals, such as those involved in Akali Dal, because the

13   agency did not credit his assertion that he and his father were

14   indeed Sikh radicals.   Moreover, the record evidence does not

15   show that Sikhs generally are subjected to torture in India;

16   Singh is thus unable to show that he would more likely than not

17   be tortured.   See 8 C.F.R. §§ 1208.16(c), 1208.17; Khouzam v.

18   Ashcroft, 361 F.3d 161, 168 (2d Cir. 2004).

19

20


                                    5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3

4                              FOR THE COURT:
5                              Catherine O’Hagan Wolfe, Clerk




                                 6